Citation Nr: 1412181	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran had active service in the Air Force from July 1968 to July 1972 and in the Coast Guard from January 1977 to January 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2011, the Veteran testified via video-conference before the undersigned.  A transcript (Tr.) of the hearing is of record.  During that proceeding, the Veteran submitted additional evidence in support of his claims, accompanied by a waiver of initial RO review.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is etiologically related to the acoustic trauma that he incurred during active service.  

2.  The Veteran's tinnitus is etiologically related to the acoustic trauma that he incurred during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his bilateral hearing loss and tinnitus are attributable to in-service noise exposure and that service connection is therefore warranted for those disabilities.  See generally November 2009 Application for VA Compensation; March 2011 VA Form 9 Substantive Appeal; September 2011 Board Hearing Tr.

Service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection on a direct basis generally requires evidence demonstrating:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the first Hickson element has clearly been met.  The record reflects that both VA and private audiologists have diagnosed the Veteran with bilateral sensorineural hearing loss.  See April 2010 VA Audiometric Examination Report at 2; September 2011 Statement from F. Baur, Au.D., CCC-A.  Those clinicians have likewise indicated that the Veteran suffers from tinnitus.  Id.  Even without that expert confirmation, however, the Veteran's subjective complaints of ringing in the ears would be sufficient to establish such a diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that a claimant is competent to testify to ringing in the ears (tinnitus), which is capable of lay observation).  It follows that the threshold requirement for service connection has been substantiated for both the Veteran's hearing loss and tinnitus claims.  

The second Hickson element has also been satisfied with respect to both of these issues.  The Veteran has reported significant noise exposure during each of his periods of his active service, testifying in this regard:

When I was in the Air Force, I worked on a flight line driving pilots to and from their aircraft in the evening hours for about 2 1/2 years . . . 
I went back into the military in 1977, into the United States Coast Guard, where I became a fireman and then an engineering petty officer.  There was noise in the military from being in the engine room for extended periods of time, onboard ship for a couple weeks at a shot, and on longer patrols for a month at a time, only pulling in to refuel, get provisions and then back out.  

During this time, I was a law enforcement boarding officer.  I had shot 45 APC, 12 gauge shotguns, 50 caliber machine guns, and M-16s to qualify. 

See Board Hearing Tr. at 3.

The Veteran is competent to report such a history of noise exposure, which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Moreover, the Board considers his account to be inherently credible as it is consistent with his DD-214 separation forms and other service personnel records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board accepts as true his account of in-service noise exposure.  See 38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102.  While this supports his claims for service connection for bilateral hearing loss and tinnitus, he must still show that these current disabilities were caused or aggravated by the conceded in-service noise exposure. 

With respect to this third and final Hickson element, the record contains conflicting medical nexus opinions.  However, the first such opinion, which weighs against the Veteran's claims, is of limited probative value as it is based on incomplete facts.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).  Specifically, the VA audiologist who examined the Veteran in April 2010 has opined that "despite [his] significant bilateral hearing loss and lack of reported occupational or recreational noise exposure, hearing loss and tinnitus appear less likely as not related to his military service."  See April 2010 VA Audiometric Report at 2-3.  Tellingly, however, the VA audiologist has conceded that this negative nexus opinion is "[b]ased on the information provided" at the time of the April 2010 examination, which did not include any service treatment records (STRs) dated after 1990.  That admission is crucial as it establishes that the VA examiner did not have access to the STRs from the Veteran's final months in the Coast Guard.  Those records - most notably, the report of the Veteran's August 17, 1992, service separation examination - are indicative of high-frequency hearing loss.  Indeed, the service separation examination report reveals that the Veteran exhibited the following auditory thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
0
10
15
20
30

While the above thresholds do not rise to the level of a disability for VA purposes, they are nonetheless indicative of in-service hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds are indicative of some degree of hearing loss, albeit not necessarily enough to qualify as disabling under 38 C.F.R. § 3.385).  

Significantly, the Veteran has since obtained a second opinion from a private audiologist, who, after reviewing the pertinent evidence of record, including the service separation examination report, has commented:

Test results from August 17, 1992, reveal a classic noise-induced characteristic notch at 4kHz in both ears, which correspond to the attached audiometric configuration from the Occupational Hearing Conservation [included with the private audiologist's opinion].  That notch certainly deepened over the course of the next 18 years to the point of a moderately-severe high-frequency hearing loss by the [April 2010 VA] evaluation.  [The Veteran's] hearing loss has spread across the frequency range to the level it is at today.

See September 1, 2011, Opinion of F. Baur, Au.D., CCC-A

The Board regards this opinion by the private clinician as probative in light of his specialized training as an audiologist, as well as his personal familiarity with the Veteran's bilateral hearing loss.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting that, in weighing the value of medical opinion evidence, the Board may look at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Additionally, the Board considers it significant that the private clinician's opinion conveys an accurate understanding of the pertinent evidence of record.  This includes the clinical findings of hearing loss made during the Veteran's service separation examination, which the April 2010 VA examiner did not review.  As such, the Board considers the private clinician's opinion to be more probative than that of the VA examiner.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding that, when confronted with conflicting medical opinion evidence, the Board can favor one opinion over another as long as it adequately explains its reasoning).  Moreover, the Board finds that the private clinician's opinion constitutes a sufficient evidentiary basis upon which to decide the Veteran's hearing loss claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (applying the Federal Rules of Evidence to assess the weight of medical opinions).  The fact that the private opinion is also based on pertinent medical literature further adds to its overall weight.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical literature, in combination with an examiner's findings, adds to the overall weight of evidence supporting an appellant's claim).

Having thus determined that the favorable medical opinion provided by the private audiologist is the most probative of record, the Board concludes that it is sufficient to establish a direct nexus between the Veteran's current bilateral hearing loss and his conceded in-service noise exposure.  It follows that the last requirement of Hickson has been met in this case and that the service connection for bilateral hearing loss is warranted.

Service connection for tinnitus is likewise warranted.  The Board recognizes that the private audiologist has not expressly attributed that disability to the Veteran's active service.  Nor has any other private or VA clinician.  Nevertheless, the Veteran himself has attested to ringing in his ears that has persisted since he was on active duty.   See September 2011 Board Hearing Tr. at 4-5 (indicating that tinnitus symptoms began in the late 1980s, during his period of Coast Guard service).  Just as the Veteran is capable of reporting a history of in-service acoustic trauma, he is similarly competent to attest to a history of relevant symptomatology since his period of service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles, 16 Vet. App. at 374.  It follows that his testimony, which is uncontroverted and therefore deemed credible, is sufficient to establish an in-service nexus for a disability, such as tinnitus, which is capable of lay observation.  See Id.; see also  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that "a valid medical opinion" is not always required to prove nexus).   

Moreover, the Board's decision to grant service connection for bilateral sensorineural hearing loss lends further support to the claim for tinnitus.  Indeed, it is well-established that those two disabilities frequently occur in tandem and share the same etiology.   See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems (noting that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss); see also The Merck Manual, Sec. 7, Ch. 85, Inner Ear (noting that "'high frequency tinnitus usually accompanies [noise-induced, or sensorineural] hearing loss").  

Accordingly, resolving all reasonable remaining doubt in the Veteran's favor, the Board finds that the overall evidence of record is sufficient to link both his sensorineural hearing loss and his tinnitus to his active service.  Therefore, the benefits sought on appeal are granted in full.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In light of this wholly favorable disposition, it is unnecessary to address the duties to notify and assist, as set forth in the Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013).  Indeed, any failure to comply with those provisions is unprejudicial in this case.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


